Citation Nr: 1215935	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to July 1988, from August 1990 to January 1991, and from August 2005 to November 2006, including service in Kuwait/Iraq from October 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  Unfortunately, a remand is required in this case.   

Service treatment records are negative for complaints or findings of sleep apnea.  The Veteran was first diagnosed with sleep apnea in April 2007 during the course of private treatment.  In his June 2008 Substantive Appeal, he reported that he had symptoms of sleep apnea while in service, but did not seek treatment until after discharge.  The Veteran was afforded a VA examination in July 2007.  He described symptoms of snoring, feeling tired during the daytime and daytime sleepiness as his symptoms of sleep apnea.  The VA examiner confirmed a current diagnosis of sleep apnea but failed to provide any opinion regarding causal nexus.  Thus, the examination report requires further clarification as it does not contain sufficient detail such that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a mere conclusion by an examiner is insufficient to allow the Board to make an informed decision as to what weight to assign to an examiner's opinion)).  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his sleep apnea.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to his condition.  All efforts to obtain any and all identified records must be fully documented in the file. 

2.  Then notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his sleep apnea symptoms in service and afterwards.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiner.  

All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the Veteran's current sleep apnea had onset in service or is otherwise related to his active duty service.

In responding to the above inquiry, the examiner is advised that the Veteran competently reports having symptoms of sleep apnea in service although he did not seek treatment.  In commenting on the etiology and onset, the examiner must acknowledge and discuss his competent lay report regarding the onset and chronicity of his symptomatology.  

5.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

